UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 15-1172
                                    _____________

                     LAURENCE KAPLAN, on behalf of himself,
               individually, and on behalf of all others similarly situated
                                            v.

                  SAINT PETER’S HEALTHCARE SYSTEM;
              RONALD C. RAK; SUSAN BALLESTERO, an individual;
                      GARRICK STOLDT, an individual;
                         JOHN and JANE DOES 1–20

                                       Saint Peter’s Healthcare System, Ronald C.
                                       Rak, Susan Ballestero, Garrick Stoldt,
                                                             Appellants
                                  ________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 3-13-cv-02941)
                      District Judge: Honorable Michael A. Shipp
                                   ________________

               On Remand from the Supreme Court of the United States
                                 on July 7, 2017
                       Submitted on Remand July 7, 2017

Present:     McKEE, AMBRO, and HARDIMAN, Circuit Judges

_____________________________ ORDER __________________________________

By opinion and judgment dated June 5, 2017, the Supreme Court of the United States
ordered the judgment of this Court entered December 29, 2015 be reversed. Advocate
Health Care Network, et al. v. Stapleton, et al., __ U.S. __, 137 S. Ct. 1652 (2017).

In accordance with the decision of the Supreme Court, the opinion and judgment of this
Court are hereby vacated. It is further ADJUDGED AND ORDERED that the judgment
of the District Court dated March 31, 2014 is hereby reversed. Costs are taxed in favor of
the Appellants.
                                  By the Court,

                                  s/ Thomas L. Ambro, Circuit Judge



ATTEST:

s/Marcia M. Waldron,
Clerk


Dated: July 13, 2017